                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CHARLES BLUNT,

                      Petitioner,                           Case Number: 08-14808
                                                            Honorable Mark A. Goldsmith
v.

MARY BERGHUIS,

                      Respondent.
                                         /


       ORDER DENYING PETITIONER’S MOTION FOR MANDAMUS (Dkt. 50)
         AND MOTION FOR CERTIFICATE OF APPEALABILITY (Dkt. 53)

       Petitioner Charles Blunt has filed a motion for mandamus and a motion for certificate of

appealability. The Court denies both motions as moot.

       Petitioner’s mandamus motion, although filed in this Court, is clearly directed to the Sixth

Circuit Court of Appeals. Indeed, Petitioner filed a motion for mandamus in the Court of Appeals

shortly after he filed the instant motion. Both motions sought a ruling on a motion for relief from

judgment then pending in this Court. This Court ruled on the motion for relief from judgment in

April 2019, and the Sixth Circuit Court of Appeals denied the mandamus petition as moot. See In

re: Charles Blunt, No. 19-1279 (6th Cir. Jan. 7, 2020). The Court will also deny the mandamus

motion as moot.

       Also before the Court is Petitioner’s motion for a certificate of appealability (COA). He

seeks a certificate of appealability from the Court’s April 2019 order denying motion for relief

from judgment. The Sixth Circuit Court of Appeals denied Petitioner’s motion for certificate of




                                                1
appealability on the same claims raised in the pending motion. Because the Sixth Circuit already

has held that Petitioner’s claims are meritless, the motion will be denied as moot.

       Accordingly, the Court denies Petitioner’s motion for mandamus (Dkt. 50) and motion for

certificate of appealability (Dkt. 53).

       SO ORDERED

Dated: March 6, 2020                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge


                                  CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 6, 2020.

                                                     s/Karri Sandusky
                                                     Case Manager




                                                 2
